Citation Nr: 9904455	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the Regional Office's June 8, 1995, decision 
replacing the individual evaluations of the veteran's 
service-connected disabilities of the lower extremities with 
a 100 percent rating for loss of use of both feet was clearly 
and unmistakably erroneous.

2.  Entitlement to a higher rate of special monthly 
compensation on the basis of additional independent 50 
percent disabilities pursuant to 38 C.F.R. § 3.350(f)(3) 
(1998). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to May 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April and August 1997, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied the veteran's 
claim of clear and unmistakable error in a June 8, 1995, RO 
decision, and denied entitlement to a higher rate of special 
monthly compensation on the basis of additional independent 
50 percent disabilities pursuant to 38 C.F.R. § 3.350(f)(3) 
(1998). The veteran appealed these decisions.  A video 
conference hearing on this claim was held on August 12, 1998, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that at the August 1998 video conference 
hearing the veteran's representative argued that the June 
1995 decision was not a final decision because the RO had 
severed service connection for several disabilities without 
providing any notice to the veteran's of this action.  
However, the Board finds that the issue on appeal is properly 
certified as one of clear and unmistakable error.  


FINDINGS OF FACT

1.  The veteran was granted special monthly compensation for 
loss of use of both feet by a rating action dated in June 
1995.  The veteran was advised of this action by a letter 
dated in June 1995.  This decision was not appealed.

2.  The June 1995 rating decision effectively severed service 
connection for the veteran's knee and hip disabilities 
without notice to the veteran and the veteran has alleged 
specific error of fact or law in that decision so as to raise 
a valid claim of clear and unmistakable error.

3.  The veteran's service-connected right knee and low back 
disabilities have a combined rating of 50 percent.

4.  The veteran's service connected right knee and low back 
disabilities involve separate and distinct anatomical 
segments from his left knee, right ankle/foot, and left 
ankle/foot disabilities for which he is receiving special 
monthly compensation. 


CONCLUSIONS OF LAW

1.  The June 8, 1995, rating decision which combined the 
veteran's individual disabilities of the lower extremities 
together assigning a total rating for loss of use of both 
feet was clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.105 (1998).

2.  The criteria for entitlement to a higher level of special 
monthly compensation at the rate found in 38 U.S.C.A. 
§ 1114(m), based on an additional single permanent disability 
or combinations of permanent disabilities independently 
ratable at 50 percent or more have been met.  38 U.S.C.A. 
§ 1114(m), (p) (West 1991); 38 C.F.R. § 3.350(f)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Clear and unmistakable error.

Initially, the Board finds that the veteran's claim of clear 
and unmistakable error in the RO's March 1957 decision is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1998).

The United States Court of Veterans Appeals (Court) has held 
that for there to be a valid claim of "clear and 
unmistakable error," there must have been an error in the 
prior adjudication of the claim.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992)  The Court set forth the following 
criteria as possible bases for a determination that clear and 
unmistakable error was present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions applicable at the time were incorrectly 
applied;  (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the law and record that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  The Court further has stated that the 
claimant must aver more than just his disagreement with the 
factual determination rendered by the prior adjudicator, that 
is, a claim of clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence does not rise to the stringent definition of 
clear and unmistakable error.  Id. at 313.  

Clear and unmistakable error is a very specific and unique 
type of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  "It 
is the kind error, of fact or law, that . . . compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id. at 43-44.  Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Russell v. Principi, 3 Vet. App. 310 
(1992).  

Broad allegations of failure to follow regulations or any 
other non-specific claim of error do not qualify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993).  If a veteran 
raises clear and unmistakable error, there must be some 
degree of specificity as to what the alleged error is and, an 
indication that, if true, it would be clear and unmistakable 
error on its face, with persuasive reasons given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. 40, 43-44 (1993).  

In his challenges to the June 8, 1995, decision, the veteran 
contends that the RO erroneously severed him of his 
individual ratings for his knees and hips without notice when 
granting him a total rating for loss of use of both feet.  He 
also asserts that he was prejudiced by this act of 
"consolidation" in that currently he cannot increase his 
special monthly compensation award because his formerly 
separate compensable evaluation of the right knee is not 
available for consideration under 38 C.F.R. § 3.350(f)(3) 
(1998), permitting an additional assessment.  He therefore 
contends that the "consolidation" of the evaluations of his 
lower extremities was in error.  

Pursuant to 38 C.F.R. § 3.105(d), severance of service 
connection is appropriate only where evidence establishes 
that it is clearly and unmistakably erroneous.  Additionally, 
the RO must issue a rating decision proposing severance and 
notify the claimant of the proposed severance thus allowing 
him or her an opportunity to respond.  Id.  

In the June 8, 1995, decision, the RO stated that it was 
assigning a total rating for loss of use of both lower 
extremities, replacing the individual evaluations of the 
veteran's service-connected disabilities of the lower 
extremities because they have a common etiology.  Further 
examination of the rating decision indicates that the RO 
removed the veteran's separate evaluations for arthritis of 
the right knee (10 percent under Diagnostic Codes 5010-5257), 
arthritis of the left knee (10 percent under Diagnostic Codes 
5010-5257), arthritis of the left hip (zero percent under 
Diagnostic Codes 5010-5255), arthritis of the right hip (zero 
percent under Diagnostic Codes 5010-5255), residuals of 
fractures of the left tibia and fibula with arthritis of the 
left ankle (30 percent, under Diagnostic Codes 5270-8521), 
and residuals of fractures of the right tibia and fibula with 
arthritis of the right ankle (40 percent under Diagnostic 
Code 5262), and replaced these evaluations with a single 
evaluation of 100 percent for residuals of trauma, resulting 
in loss of use of the lower extremities, under Diagnostic 
Code 5110, governing loss of use of both feet.   The rating 
decision also grants entitlement to special monthly 
compensation for loss of use of both feet pursuant to 
38 U.S.C.A. § 1114(l) (West 1991).  Therefore, this decision 
replaced the individual disability ratings for the hips, 
knees and ankles, and instead assigned a total rating for 
loss of use of both feet pursuant to Diagnostic Code 5110. 
The veteran was advised of this determination by a letter 
dated June 20, 1995, with no reference to the removal of his 
individual ratings.  No appeal was taken from that 
determination.  

Reviewing the statutory provisions in question, pursuant to 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 3.350(b) 
and Diagnostic Code 5110, (1995) (Schedule), which governed 
assignment of special monthly compensation for the loss of 
use of both feet at the time of the RO's June 8, 1995, 
decision, loss of use of both feet was warranted when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350(a)(2) (1995) (emphasis added). 

Nothing in any of these statutory provisions discusses the 
knees or hips and the rating decision itself re-characterizes 
all of his service-connected lower extremity disabilities as 
"residuals of trauma" with a reference to a Diagnostic Code 
which covers only loss of use of both feet, with no mention 
of any other part of the body.  

In subsequent explanations of its action, the RO asserted 
that it "closed out" the evaluations for the knees and hips 
to avoid pyramiding by evaluating the knees and hips twice.  
However, the RO does not explain how the assignment of a 
total rating for loss of use of both feet constitutes 
pyramiding with bilateral knee and hip disabilities.  Also, 
under the regulations at issue, the veteran's award of loss 
of use was solely for loss of use of the feet.  To the extent 
that the RO may be asserting that the knees and hips 
contributed to the loss of use of the feet, there was no 
competent evidence to support this conclusion at the time of 
the June 8, 1995, decision, and in any case, the June 8, 
1995, decision itself failed to explain this as a basis for 
the RO's actions.  

Accordingly, weighing the evidence, and regardless of the 
RO's reasons for doing so, the Board finds that the RO's 
actions in its June 8, 1995, decision served as the 
functional equivalent of a severance of the veteran's 
service-connected disabilities of the hips and knees.  Given 
this finding, the RO was obligated to provide notice to the 
veteran that such an action was to occur and no such notice 
is of record.  Consequently, the Board finds that the RO's 
June 8, 1995, decision, is in violation of 38 C.F.R. § 3.105 
(1998) to the extent that it severed service connection for 
the veteran's bilateral knee and hip disabilities without 
notice and that this error constitutes clear and unmistakable 
error. 
2.  Entitlement to a special monthly at a rate equivalent to 
38 U.S.C.A. § 1114(m) (West 1991).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case, has been satisfied.  
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to a rate of special 
monthly compensation at the 38 U.S.C.A. § 1114(m) level, 
pursuant to the criteria of 38 C.F.R. § 3.350(f)(3) (1998) 
which permits an additional increase in special monthly 
compensation where there are other service-connected 
disabilities which are at least 50 percent disabling.   After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and that the 
criteria for entitlement to a higher level of special monthly 
compensation at the rate found in § 1114(m), are met.

Given the Board's decision above, the veteran has established 
service connection for arthritis of both hips, rated as 
noncompensable, arthritis of the right knee, evaluated as 10 
percent disabling, arthritis of the lumbosacral spine, 
currently evaluated as 40 percent disabling, and a 
noncompensable rating for postoperative donor scars.  The 
veteran has also established entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(l) for loss of 
use of both feet, with an additional increase to a level 
between (l) and (m) assigned for loss of use of one foot with 
the loss of use of one leg or with complications preventing 
natural left knee action with prosthesis in place, pursuant 
to 38 U.S.C.A. § 1114 (p) (West 1991); 38 C.F.R. § 3.350 
(f)(1) (1998).  

Because at the time of its decision, the veteran's current 
rated disabilities did not satisfy the criteria for 
additional compensation under 38 U.S.C.A. §§ 1114(p); 
38 C.F.R. § 3.350(f)(3), the RO denied his claim.  However, 
based on the Board's above decision and a review of the 
record, it appears that the veteran is entitled to an 
additional increase in his special monthly compensation to a 
level commensurate to 38 U.S.C.A. § 1114(m) (West 1991), 
pursuant to 38 C.F.R. § 3.350(f)(3) (1998).

Pursuant to 38 C.F.R. § 3.350(f)(3) (1998), in addition to 
the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next higher rate 
provisions, an additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent or more will afford entitlement to the next 
higher intermediate rate or if already entitled to the next 
higher intermediate rate, to the next higher statutory rate 
under 38 U.S.C.A. § 1114, but not above the (o) rate.  In the 
application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.  38 C.F.R. 
§ 3.350(f)(3) (1998).

Reviewing the veteran's service-connected disabilities, the 
Board finds that he does have combinations of permanent 
disabilities ratable at 50 percent or more.  His service-
connected low back disorder is 40 percent disabling, and his 
newly reinstated right knee disorder is 10 percent disabling.  
These evaluations combine to create a 46% disability rating 
which is rounded up to a 50 percent rating.  38 C.F.R. § 4.25 
(1998).  In addition, neither of these disabilities involve 
the same anatomical segment as those establishing the 
veteran's entitlement to special monthly compensation since 
he is currently receiving special monthly compensation for 
his right ankle/foot, left ankle/foot, and his left knee.  
Therefore, his combined 50 percent rating for his low back 
and his right knee is sufficient to satisfy the criteria for 
the next higher statutory rate under 38 U.S.C.A. § 1114(l), 
which in the present case is payment at the 38 U.S.C.A. 
§ 1114(m) level.


ORDER

The June 8, 1995 rating decision which effectively severed 
service connection for the veteran's knee and hip 
disabilities was clearly and unmistakably erroneous.

Entitlement to a higher level of special monthly compensation 
at the rate found in 38 U.S.C.A. § 1114(m), based on an 
additional single permanent disability or combination of 
permanent disabilities independently ratable at 50 percent or 
more is granted, subject to the laws and regulations 
governing monetary benefits.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

